Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Goodman, J.), rendered August 15, 1995, convicting him of criminal possession of stolen property in the fourth degree, upon his plea of guilty, and imposing sentence.
*434Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty on Superior Court Information No. 91989 should be vacated has no merit in light of our decision to affirm a judgment of the Supreme Court, Queens County (Rios, J.), rendered February 21, 1995, convicting him of robbery in the first degree under Indictment No. 1310/94 (People v Jackson, 239 AD2d 433 [decided herewith]). Rosenblatt, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.